Citation Nr: 0633720	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  02-08 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to an increased rating for instability of the 
right knee associated with chondromalacia, right patella, 
with anterior cruciate ligament tear, currently rated 30 
percent disabling, on an extra-schedular basis.

2.  Entitlement to an increased rating for loss of flexion of 
the right knee associated with chondromalacia, right patella, 
with anterior cruciate ligament tear, currently rated 20 
percent disabling, on an extra-schedular basis.

3.  Entitlement to an increased rating for loss of extension 
of the right knee associated with chondromalacia, right 
patella, with anterior cruciate ligament tear, currently 
rated 10 percent disabling, on an extra-schedular basis.


ATTORNEY FOR THE BOARD

Andrew Mack, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1989 to January 
1994.

These matters come before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Huntington, West Virginia that denied a disability rating in 
excess of 30 percent for chondromalacia, right patella.  The 
veteran perfected a timely appeal of this determination to 
the Board.

The veteran was scheduled for a November 2002 Board hearing; 
however, the record shows that in October 2002 the veteran 
indicated that he never requested a hearing and that he did 
not want one.  Thus, any request for a hearing before a 
member of the Board is considered withdrawn.  See 38 C.F.R. § 
20.704(d) (2006).

In September 2003, the Board remanded the appeal for further 
development.

In an April 2004 rating decision, the RO assigned separate 
evaluations for loss of extension of the right knee, 10 
percent effective February 12, 1999, and 30 percent effective 
May 21, 2001.  In an October 2004 rating decision, the RO 
assigned a separate 10 percent evaluation for loss of flexion 
of the right knee, effective May 21, 2001.

In March 2005, these matters were once more before the Board, 
and the issues of entitlement to increased ratings for the 
veteran's service connected knee disabilities, on extra-
schedular bases, were remanded and are once more before the 
Board.


FINDING OF FACT

The evidence does not demonstrate marked interference with 
employment, frequent periods of hospitalization, or any other 
factor indicating so unusual a disability picture as to 
render impractical the application of the regular schedular 
standards.


CONCLUSIONS OF LAW

1.  The criteria for submission for an extra-schedular 
evaluation for instability of the right knee associated with 
chondromalacia, right patella, with anterior cruciate 
ligament tear, have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3 (2006).

2.  The criteria for submission for an extra-schedular 
evaluation for loss of flexion of the right knee associated 
with chondromalacia, right patella, with anterior cruciate 
ligament tear, have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3 (2006).

3.  The criteria for submission for an extra-schedular 
evaluation for loss of extension of the right knee associated 
with chondromalacia, right patella, with anterior cruciate 
ligament tear, have not been met.  38 U.S.C.A. § 5107 (West 
2002); 38 C.F.R. §§ 3.321(b)(1), 4.1, 4.3 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 
38 C.F.R. § 3.159, amended VA's duties to notify and assist a 
claimant in developing the information and evidence necessary 
to substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of any 
information or evidence not of record that is necessary to 
substantiate the claim, as well as what parts of that 
information or evidence VA will seek to provide, and what 
parts VA expects the claimant to provide.  The notification 
must also include the request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  38 C.F.R. § 3.159(b) (2005).  VA must provide such 
notice to a claimant prior to an initial unfavorable decision 
on a claim for VA benefits by the agency of original 
jurisdiction (AOJ), even if the adjudication occurred prior 
to the enactment of the VCAA.  See Pelegrini v. Principi, 
18 Vet. App. 112, 119-120 (2004).  

In this case, VA satisfied its duty to notify by means of a 
November 2005 letter from the AOJ to the veteran, which 
informed him of what evidence was required to substantiate 
his claim and of his and the VA's respective duties for 
obtaining evidence.  The veteran was also asked to submit any 
relevant evidence and/or information in his possession to the 
AOJ. 

After this VCAA-compliant notice was sent to the veteran, the 
claim was readjudicated.  Thus, the Board determines that any 
defect concerning the timing of the VCAA notice requirements 
was harmless and resulted in no risk of prejudice to the 
veteran.  38 C.F.R. § 20.1102 (2006).

Furthermore, the VCAA requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) apply to all elements of a claim for 
service connection, so that VA must specifically provide 
notice that a disability rating and an effective date will be 
assigned if service connection is awarded.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  As the Board 
concludes below that the preponderance is against the 
veteran's claim for an extra-schedular rating, any questions 
as to the appropriate effective date to be assigned are 
rendered moot.  Therefore, despite the inadequate notice 
provided to the veteran on this element, the Board finds no 
prejudice to the veteran in processing the issuance of a 
final decision.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

The Board also determines that VA has made reasonable efforts 
to assist the veteran in obtaining evidence necessary to 
substantiate his claim.  38 U.S.C.A. § 5103A (West 2002).  
The information and evidence associated with the claims file 
consist of the veteran's service medical records, VA medical 
treatment records, a number of VA orthopedic examinations, 
the veteran's testimony at his RO hearing, and written 
statements by the veteran.  There is no indication that there 
is any additional relevant evidence to be obtained by either 
VA or the veteran.

Extra-schedular Ratings

The veteran essentially argues that he is entitled to extra-
schedular ratings for his knee disabilities.

Disability evaluations are generally determined by comparing 
present symptomatology with the criteria set forth in VA's 
Schedule for Rating Disabilities (Rating Schedule), which is 
based on average impairment in earning capacity.  See 38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  That rating schedule will 
represent, as far as can practicably be determined, the 
average impairment in earning capacity in civil occupations 
resulting from a service-connected disability.  38 C.F.R. 
§ 3.321(a).

Ordinarily, the Rating Schedule will apply unless there are 
exceptional or unusual factors which would render application 
of that schedule impractical.  See Fisher v. Principi, 4 Vet. 
App. 57, 60 (1993).  To accord justice in the exceptional 
case where the schedular evaluations are found to be 
inadequate, the Secretary is authorized to approve, on the 
basis of the criteria set forth in 38 C.F.R. § 3.321(b)(1), 
an extra-schedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability or disabilities.  38 C.F.R. § 3.321(b).

The governing norm in these exceptional cases is: A finding 
that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  Id.  

The veteran's entire history is reviewed when making 
disability evaluations.  See 38 C.F.R. §  4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589, 592 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The lay statements and testimony describing the symptoms of 
the veteran's knee disabilities are considered to be 
competent evidence.  Espiritu v. Derwinski, 2 Vet. App. 492, 
495 (1992).  However, these statements must be considered in 
conjunction with the objective medical evidence of record and 
the pertinent criteria, which in this case are those 
pertaining to assignment of an extra-schedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability.  See 38 
C.F.R. § 3.321(b).

In an April 2001 correspondence with VA, the veteran 
indicated that his knee-related surgeries might cause him to 
lose his job.  Also, during a May 2001 VA examination, the 
veteran indicated that he had been disciplined by his 
supervisor because his knee pain required him to rest at 
work, and that he lost time for doctors' appointments.

The veteran was afforded a VA knee examination in April 2006.  
On examination, it was noted that the veteran had both 
standing and walking limitations that interfered with any 
employment requiring upright posture and walking, and that 
the veteran could do sedentary jobs.  It was also noted that, 
while the veteran had to leave a previous job due to right 
knee problems, he now had a sedentary job.  While there is 
some evidence that the veteran is limited in his job 
functions, marked interference with employment has not been 
demonstrated.

Furthermore, the record does not reflect that the veteran has 
had to undergo frequent periods of hospitalization due to his 
knee disabilities.

In short, the evidence does not demonstrate marked 
interference with employment, frequent periods of 
hospitalization, or any other factor indicating so unusual a 
disability picture as to render impractical the application 
of the regular schedular standards.  Accordingly, an extra-
schedular disability rating is not warranted in this case.

In reaching these determinations, the Board has considered 
the doctrine of reasonable doubt.  However, as the 
preponderance of the evidence is against the veteran's claim, 
the doctrine is not applicable.  Gilbert v. Derwinski, 1 Vet. 
App. 49 (1990).


ORDER

1.  Entitlement to an increased rating for instability of the 
right knee associated with chondromalacia, right patella, 
with anterior cruciate ligament tear, currently rated 30 
percent disabling, on an extra-schedular basis, is denied.

2.  Entitlement to an increased rating for loss of flexion of 
the right knee associated with chondromalacia, right patella, 
with anterior cruciate ligament tear, currently rated 20 
percent disabling, on an extra-schedular basis, is denied.

3.  Entitlement to an increased rating for loss of extension 
of the right knee associated with chondromalacia, right 
patella, with anterior cruciate ligament tear, currently 
rated 10 percent disabling, on an extra-schedular basis, is 
denied.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


